Judgment unanimously affirmed. Memorandum: Although defendant’s waiver of the right to appeal encompassed the original sentence of probation (see, People v Seaberg, 74 NY2d 1), it did not encompass the resentencing following defendant’s violation of probation (see, People v Daniel A., 259 AD2d 983 [decided herewith]). We conclude, however, that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Violation of Probation.) Present — Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.